DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response to restriction requirement of 9/29/21 is entered.
	Claims 1-26 remain pending, as amended 4/25/19.

Election/Restrictions
Applicant’s election of Group I, as in present claims 1-10, in the reply filed on 9/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/21.
	Claims 1-10 are presently considered.

Drawings
	The drawings are objected to.  The drawings are executed with color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2009/0093761 to Silwa, et al.
Claim 1: Silwa teaches a device for medical procedures (e.g., ABSTRACT), which may comprise a wearable support (e.g., paragraph 50), a power source at the support (e.g., paragraph 6 and Figure 2); a switch controller for on/off (e.g., paragraph 54); and a coupled source of transdermal light (e.g., ABSTRACT), that can be utilized for determination of the location of, e.g., veins (e.g., paragraph 51).
	Claims 2-3: the wearable support may be a strap (e.g., paragraph 9) and even a band which wraps around the arm or leg, which is structurally the same as the claimed straps (e.g., paragraph 50).
	Claim 4: the straps may employ an adhesive (e.g., paragraph 78).
	Claim 5: LEDs may be utilized (e.g., paragraph 46).
	Claim 6: several wavelengths anticipating the range are taught (e.g., paragraphs 10-14).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/200380, to Siegel, et al.
	Claim 1: Siegel teaches a variety of wearable supports for various parts of the body (e.g., Figures 1-8).  The device may be coupled to a battery power source supplying the power for the light (e.g., paragraph 56).  The same is connected to the controller (Id.). The same couples to and controls the light emitted (e.g., Figure 12, part 128).
	Claim 2: the support may be strapped to the body (e.g., paragraph 61).
	Claim 3: the device may be strapped to any region of the body, including, e.g., wrist (e.g., paragraphs 46 and 3).
	Claim 4: adhesive is also taught for attachment (e.g., paragraph 61).
	Claim 5: at least LEDs are taught (e.g., paragraph 35).
  	Claim 6: several wavelengths are taught that anticipate (e.g., paragraph 37).
	Claims 7-9:  the use of accelerometers are taught for feedback (e.g., paragraph 39).
	Claim 10: the controller, being tied to the accelerometer, as above, would necessarily be responding to a state or change in state, or its pattern, in order to control the response, and thus, this meets the claim.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633